DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, the prior art is silent regarding a computing device configured as recited.  The closest prior art is Eim et al. (US PGPUB 2015/0358088 A1; “Eim” hereinafter) who discloses Mobile Terminal and Controlling Method Thereof.  At figures 1-3, as well claim 11, Eim depicts and teaches two computing devices, each comprising a touch screen, as well a “human body communication module” 116.  Information is exchanged between devices, at least one of which is body-worn, using the body of a user to propagate a signal.  Eim is silent regarding at least generating a signal that includes information corresponding to at least one of a user or an application that is operative within the computing device via at least some of a plurality of pixel electrodes or a plurality of lines in the display of the computing device.  Thus claim 1 sufficiently differentiates over Eim.
Regarding independent claim 11, the prior art is silent regarding a computing device configured as recited.  Eim is the closest prior art, however Eim is silent regarding at least the incorporation of a touchscreen display including a plurality of pixel electrodes and coupled via a plurality of lines to a plurality of drive-sense circuits (DSCs), wherein the display is configured to display an image within at least a portion of the display based on image data provided from one or more processing modules via at least one DSC of the plurality of DSCs to at least some of the plurality of pixel electrodes or the plurality of lines, wherein displaying of the image facilitates coupling of a signal that includes information 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURENCE J LEE/Primary Examiner, Art Unit 2624